Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-2006

USA v. Coleman
Precedential or Non-Precedential: Precedential

Docket No. 05-1348




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Coleman" (2006). 2006 Decisions. Paper 786.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/786


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1348


                            UNITED STATES OF AMERICA

                                            v.

                                 EDWARD COLEMAN
                                  a/k/a JOHN LONG,

                                          Edward Coleman,
                                               Appellant


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (D.C. Criminal Action No. 04-cr-00097)
                       District Judge: Honorable Petrese B. Tucker


                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 27, 2006

                    Before: AMBRO and FUENTES, Circuit Judges,
                             and IRENAS,* District Judge

                              (Opinion filed June 15, 2006)


                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed June
15, 2006, be amended as follows:


       *
          Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.
        On page 16, footnote 5, last line, replace “238-29” with “238-39” so that the Jones
pin cite reads, “Jones, 526 U.S. at 238-39, 248-49.”


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: June 22, 2006




                                             2